REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner did not find a reference or combination thereof in the searched prior art that disclosed a deformable/contourable/flexible/bendable main body/plate with having a plurality of sections/mounting tabs each having a plurality of oblong/elongate openings positioned side-by-side along an axis that is parallel to the longitudinal axis of the main body, the main body including a plurality of recessed portions between adjacent sections of the plurality of sections, each hook of the plurality of hooks extending from the bottom edge of the corresponding section to a terminal hook edge positioned below the plurality of openings, wherein each section of the plurality of sections includes a support strut positioned between the plurality of openings as provided by claims 2, 14, and 17. The closest prior art is the following (see PTO-892 dated May 19, 2022 for full citation details): 
Frigg (US 2011/0152946) discloses a deformable plate with having a plurality of sections/tabs each having a plurality of openings positioned side-by-side along an axis, the main body including a plurality of recessed portions between adjacent sections of the plurality of sections, each hook of the plurality of hooks extending below the corresponding section to a terminal hook edge positioned below the plurality of openings (Figs. 1 and 2a). However, Frigg is silent to the openings being oblong/elongate and along an axis that is parallel to the longitudinal axis of the main body, each hook extending from the bottom edge of the corresponding section to a terminal hook edge positioned below the plurality of openings, wherein each section of the plurality of sections includes a support strut positioned between the plurality of openings.
Baker (US 2011/0152951) discloses a deformable plate with having a plurality of sections/tabs each having a plurality of openings positioned side-by-side along an axis that is parallel to the longitudinal axis of the main body, the main body including a plurality of recessed portions between adjacent sections of the plurality of sections, each hook of the plurality of hooks extending below the corresponding section to a terminal hook edge positioned below the plurality of openings (Figs. 6 and 9). However, Baker is silent to the openings being oblong/elongate, each hook extending from the bottom edge of the corresponding section to a terminal hook edge positioned below the plurality of openings, wherein each section of the plurality of sections includes a support strut positioned between the plurality of openings.
Knoepfle (US 8,992,582) discloses a deformable plate with having a plurality of sections/tabs each having a plurality of openings positioned side-by-side along an axis, the main body including a plurality of recessed portions between adjacent sections of the plurality of sections, each hook of the plurality of hooks extending below the corresponding section to a terminal hook edge positioned below the plurality of openings (Figs. 1 and 2a). However, Knoepfle is silent to the openings being oblong/elongate and along an axis that is parallel to the longitudinal axis of the main body, each hook extending from the bottom edge of the corresponding section to a terminal hook edge positioned below the plurality of openings, wherein each section of the plurality of sections includes a support strut positioned between the plurality of openings.
Ramos (US 2012/0010617) discloses a deformable plate with having a plurality of sections/tabs each having an oblong/elongate opening positioned side-by-side along an axis that is parallel to the longitudinal axis of the main body, the main body including a plurality of recessed portions between adjacent sections of the plurality of sections (Figs. 1-3). However, Ramos is silent to each sections/tabs having a plurality of oblong/elongate openings, each hook of a plurality of hooks extending from the bottom edge of the corresponding section to a terminal hook edge positioned below the plurality of openings, wherein each section of the plurality of sections includes a support strut positioned between the plurality of openings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553. The examiner can normally be reached Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775